                 Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 1 of 21



 1                                                         The Honorable John C. Coughenour
 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10     WOLFIRE GAMES, LLC, William Herbert          Case No. 2:21-cv-00563-JCC
11     and Daniel Escobar, individually and on
       behalf of all others similarly situated,
12
                                      Plaintiffs,
13
                 v.
14
       VALVE CORPORATION,
15
                                     Defendant.
16

17     SEAN COLVIN, EVERETT STEPHENS,               Case No. 2:21-cv-00650-JCC
       RYAN LALLY, SUSANN DAVIS, and
18     HOPE MARCHIONDA, individually and on
       behalf of all others similarly situated,     DEFENDANT VALVE CORPORATION’S
19
                                                    MOTION TO COMPEL ARBITRATION
20                                    Plaintiffs,

21               v.                                 NOTE ON MOTION CALENDAR:
                                                    September 17, 2021
22     VALVE CORPORATION,
23
                                      Defendant.
24

25

26

       MOTION TO COMPEL ARBITRATION                                        FOX ROTHSCHILD LLP
       (2:21-CV-00563-JCC) -                                             1001 FOURTH AVENUE, SUITE 4500
                                                                                     SEATTLE, WA 98154
                                                                                          206.624.3600

     123294342
                 Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 2 of 21




 1 I.         INTRODUCTION
 2            Seven of the eight Plaintiffs are individual users of Valve’s online gaming platform—
 3 Steam—who purchased video games through Steam, using Steam accounts (the “Individual

 4 Plaintiffs”).1 In purchasing games on Steam, the Individual Plaintiffs repeatedly agreed to

 5 Valve’s Steam Subscriber Agreement (“SSA”) and its requirement to arbitrate “all disputes and

 6 claims between us.” Yet, instead of commencing arbitration as agreed, they sued in court.

 7 Plaintiff Wolfire Games, LLC—a video game publisher—also joined their lawsuit. All eight

 8 Plaintiffs asserted identical claims against Valve based on the same alleged facts.

 9            In a decision that was affirmed by the Ninth Circuit last year, this Court in another
10 proposed class action against Valve evaluated the SSA’s arbitration agreement and held that it

11 was valid and enforceable against Steam users who agreed to the SSA when making purchases

12 on Steam—just like the Individual Plaintiffs here—or creating Steam accounts. G.G. v. Valve

13 Corp., No. C16-1941-JCC, 2017 WL 1210220 (W.D. Wash. Apr. 3, 2017), affirmed in part and

14 vacated in part, 799 F. App’x 557, 558–59 (9th Cir. Apr. 3, 2020).

15            In compelling arbitration of claims Steam users brought against Valve (and claims their
16 parents brought on their behalf) in G.G. v. Valve, this Court explained that “[t]he FAA reflects a

17 ‘liberal federal policy favoring arbitration.’” 2017 WL 1210220, at *2 (quoting AT&T Mobility

18 LLC v. Concepcion, 563 U.S. 333, 339 (2011)). This Court went on to observe that “[t]he FAA

19 requires courts to compel arbitration if (1) a valid agreement to arbitrate exists, and (2) the

20 dispute falls within the scope of that agreement.” Id. (citing Chiron Corp. v. Ortho Diagnostic

21 Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000)). “If both of these two requirements are fulfilled,

22 then the FAA ‘leaves no place for the exercise of discretion by a district court, but instead

23 mandates that district courts shall direct the parties to proceed to arbitration.’” Id. (quoting

24 Chiron Corp., 207 F.3d at 1130). And “any doubts concerning the scope of arbitrable issues

25

26   1
      The Individual Plaintiffs are Sean Colvin, Susann Davis, Daniel Escobar, William Herbert, Ryan Lally, Hope
     Marchionda and Everett Stephens.
                                                                                                 FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                                            1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 1                                                                             SEATTLE, WA 98154
                                                                                                                  206.624.3600

     123294342
                 Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 3 of 21




 1 should be resolved in favor of arbitration, whether the problem at hand is the construction of the

 2 contract language itself or an allegation of waiver, delay, or a like defense to arbitrability.” Id.

 3 (quoting Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, 473 U.S. 614, 626 (1985)).

 4           Applying these principles, this Court compelled arbitration of all claims brought against
 5 Valve by or on behalf of Steam users. Id. at *3, 5. The Ninth Circuit affirmed. 799 F. App’x at

 6 558–59. Nothing has changed since the Ninth Circuit’s April 2020 decision.

 7           The same arbitration agreement, the same logic, and the same Ninth Circuit authority
 8 lead to the same result here. Accordingly, Valve moves the Court for an order (1) compelling

 9 the Individual Plaintiffs to arbitrate all claims against Valve individually as they agreed in the

10 SSA, and (2) staying all claims against Valve pending completion of arbitration, including all

11 claims brought by Wolfire Games.

12 II.       STATEMENT OF FACTS
13           A.      Valve and Steam.
14           Valve develops and distributes video games and content for use on personal computers.
15 Declaration of Christopher Boyd (“Boyd Decl.”) ¶ 2. Valve also operates Steam. Steam is an

16 online platform that includes (1) an online store, where users can purchase subscriptions and

17 licenses for video games that can be played online, digital content, and virtual items related to

18 games, and (2) features such as matchmaking, achievement tracking, game updates, and a library

19 to store games. Id.

20           B.      Every Steam User or Game Purchaser Agrees to the SSA.
21                   1.     All Users Agree to the SSA When Creating a Steam Account.
22           Steam is free to use, but all users are required to first create a Steam account. Boyd Decl.
23 ¶ 3; G.G., 2017 WL 1210220, at *1. As part of the account-creation process, the user is

24 presented with the SSA, which is also publicly accessible at any time at

25 https://store.steampowered.com/subscriber_agreement/. Boyd Decl. ¶ 3. At all times since at

26 least January 1, 2017, the SSA was (and continues to be) easily accessible on the account-

                                                                                      FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                                 1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 2                                                                  SEATTLE, WA 98154
                                                                                                     206.624.3600

     123294342
                 Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 4 of 21




 1 creation screen either because the entire SSA was presented on the same account creation screen

 2 or through a hyperlink to the words “Steam Subscriber Agreement” in the sentence requiring

 3 acceptance. Id. ¶ 5. It is impossible to create a Steam account unless the user affirmatively

 4 accepts the SSA by clicking a checkbox or button to indicate agreement:

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24 Id. ¶ 4, Ex. A; see also G.G., 2017 WL 1210220, at *1 (“A Steam account cannot be created

25 unless the subscriber accepts the SSA.”).

26

                                                                                   FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                              1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 3                                                               SEATTLE, WA 98154
                                                                                                  206.624.3600

     123294342
                 Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 5 of 21



                     2.    All Purchasers Agree to the SSA Each Time They Purchase Games or
 1                         Digital Content on Steam.
 2           Purchases may be made on Steam only through a Steam account, created as discussed
 3 above. Boyd Decl. ¶ 6. All persons who purchase video games must agree anew to the SSA to

 4 complete each purchase. Id., Ex. B; see also G.G., 2017 WL 1210220, at *1.

 5           Before Steam will allow a purchaser to complete any purchase of a video game—
 6 regardless of whether Valve or a third party developed and published the game—the purchaser

 7 must click a checkbox that states, “I agree to the terms of the Steam Subscriber Agreement.”

 8 Boyd Decl. ¶ 6. The SSA is hyperlinked to the words “Steam Subscriber Agreement” and is

 9 available with a single click. Id., Ex. B. Purchasers cannot complete any purchase until they

10 click the box to accept the SSA (id.) as shown here:

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                 FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                            1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 4                                                             SEATTLE, WA 98154
                                                                                                206.624.3600

     123294342
                 Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 6 of 21




 1 Boyd Decl., Ex. B at 3.

 2           C.      The SSA Requires Arbitration of All Disputes Between Steam Users and
                     Valve.
 3
             The SSA grants Steam users a license to use Steam and the content and services available
 4
     on Steam. Boyd Decl., Ex. E (“SSA”) ¶¶ 1(B), 2(A); G.G., 2017 WL 1210220, at *1. But the
 5
     granting of that license is conditioned upon Steam users’ agreement to arbitrate all disputes. The
 6
     arbitration agreement is conspicuous, clear, and consumer-friendly, and every version of the SSA
 7
     in effect during the proposed class period includes an arbitration provision and a notice of that
 8
     provision in capital letters near the top of the first page. See Boyd Decl., Exs. C–E.
 9
             The SSA’s introductory paragraph directs Steam users to the arbitration provision:
10
     “SECTION 11 CONTAINS A BINDING ARBITRATION AGREEMENT AND CLASS
11
     ACTION WAIVER. IT AFFECTS HOW DISPUTES ARE RESOLVED. PLEASE READ IT.”
12
     SSA at 1.
13
             Section 11 of the SSA is titled “DISPUTE RESOLUTION/BINDING
14
     ARBITRATION/CLASS ACTION WAIVER” and states in part, in capital letters:
15

16                   YOU AND VALVE AGREE TO RESOLVE ALL DISPUTES
                     AND CLAIMS BETWEEN US IN INDIVIDUAL BINDING
17                   ARBITRATION. THAT INCLUDES, BUT IS NOT LIMITED TO,
                     ANY CLAIMS ARISING OUT OF OR RELATING TO: (i) ANY
18                   ASPECT OF THE RELATIONSHIP BETWEEN US; (ii) THIS
                     AGREEMENT; OR (iii) YOUR USE OF STEAM, YOUR
19                   ACCOUNT, HARDWARE OR THE CONTENT AND
20                   SERVICES. IT APPLIES REGARDLESS OF WHETHER SUCH
                     CLAIMS ARE BASED IN CONTRACT, TORT, STATUTE,
21                   FRAUD, UNFAIR COMPETITION, MISREPRESENTATION
                     OR ANY OTHER LEGAL THEORY, AND INCLUDES ALL
22                   CLAIMS BROUGHT ON BEHALF OF ANOTHER PARTY.
23           It also explains that the FAA applies to the arbitration provision, and provides that the

24 “[t]he arbitration will be governed by the Consumer Arbitration Rules (or the Commercial

25 Arbitration Rules, if the Consumer Arbitration rules are inapplicable) of the American

26

                                                                                      FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                                 1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 5                                                                  SEATTLE, WA 98154
                                                                                                     206.624.3600

     123294342
                 Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 7 of 21




 1 Arbitration Association (‘AAA’) as modified by this Agreement.” SSA § 11. The SSA even

 2 hyperlinks to the AAA website for ease of access. Id.

 3           Section 11 includes other consumer-friendly provisions and plain-language explanations
 4 of the parties’ arbitration agreement, such as:

 5                  Agreeing that arbitration may be conducted by phone, on documents, or in
 6                   person in the county where the Steam subscriber lives or at another agreed
 7                   location. Id.
 8                  Agreeing that for claims seeking $10,000 or less, Valve will reimburse
 9                   filing fees, pay a user’s share of AAA’s arbitration costs, and not seek its
10                   attorneys’ fees or costs unless the arbitrator determines the claims are
11                   frivolous or filed for harassment. Id.
12                  Describing the differences between arbitration and court proceedings in
13                   plain English. Id.
14                  Explaining that Steam users and Valve are waiving their rights to a trial in
15                   court. Id. (“YOU UNDERSTAND THAT YOU AND VALVE ARE
16                   GIVING UP THE RIGHT TO SUE IN COURT AND TO HAVE A
17                   TRIAL BEFORE A JUDGE OR JURY.”).
18           It also includes a conspicuous class action waiver and agreement to arbitrate claims
19 individually:

20
                     D. Individual Binding Arbitration Only
21
                     YOU AND VALVE AGREE NOT TO BRING OR PARTICIPATE
22                   IN A CLASS OR REPRESENTATIVE ACTION, PRIVATE
                     ATTORNEY GENERAL ACTION, WHISTLE BLOWER
23                   ACTION, OR CLASS, COLLECTIVE, OR REPRESENTATIVE
                     ARBITRATION, EVEN IF AAA’s RULES WOULD
24
                     OTHERWISE ALLOW ONE. THE ARBITRATOR MAY
25                   AWARD RELIEF ONLY IN FAVOR OF THE INDIVIDUAL
                     PARTY SEEKING RELIEF AND ONLY TO THE EXTENT OF
26                   THAT PARTY’S INDIVIDUAL CLAIM. You and Valve also

                                                                                       FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                                  1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 6                                                                   SEATTLE, WA 98154
                                                                                                      206.624.3600

     123294342
                 Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 8 of 21




                     agree not to seek to combine any action or arbitration with any other
 1
                     action or arbitration without the consent of all parties to this
 2                   Agreement and all other actions or arbitrations.

 3                   This Agreement does not permit class, collective, or representative
                     arbitration. A court has exclusive authority to rule on any assertion
 4                   that it does.
 5 Id.

 6           D.      The Individual Plaintiffs Repeatedly Agreed to the SSA, Including Its
                     Arbitration Agreement.
 7
             All of the Individual Plaintiffs allege that they purchased PC games through the Steam
 8
     store. Dkt. #34 (“Consol. Compl.”) ¶¶ 25–31. Two of the Individual Plaintiffs (Susann Davis
 9
     and Hope Marchionda) claim to have purchased games on Steam for their minor children, who
10
     have their own Steam accounts. Id. ¶¶ 27, 30. Regardless of whether Plaintiffs Davis and
11
     Marchionda created their own Steam accounts, they were required to agree to the SSA each time
12
     they made a purchase on Steam. Boyd Decl. ¶ 6; see also G.G., 2017 WL 1210220, at *1. The
13
     other Individual Plaintiffs do not claim to have purchased games on Steam for anyone other than
14
     themselves (Consol. Compl. ¶¶ 25–26, 28–29, 31), indicating they have (i) created their own
15
     Steam accounts and (ii) purchased games through Steam, as discussed above.
16
             E.      Procedural Background and Plaintiffs’ Allegations.
17
             Ignoring their obligations in the SSA not only to arbitrate their disputes but to do so
18
     individually, Plaintiffs purport to bring this suit as a class action on behalf of a class defined as
19
     “[a]ll persons and entities who, directly or through an agent, purchased or sold a PC game on the
20
     Steam Store in the United States and its territories from January 28, 2017 through the
21
     present . . . .” Consol. Compl. ¶ 302. All eight Plaintiffs seek to represent that proposed class,
22
     but all except Wolfire Games, the game developer and publisher, agreed not to bring or
23
     participate in a class action. Plaintiffs alternatively suggest that the proposed class can be broken
24
     into proposed subclasses of “game purchasers,” “non-subscriber game purchasers,” and “game
25
     publishers.” Id. ¶ 303.
26

                                                                                        FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                                   1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 7                                                                    SEATTLE, WA 98154
                                                                                                       206.624.3600

     123294342
                 Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 9 of 21




 1           Plaintiffs’ Consolidated Complaint alleges eight causes of action against Valve, including
 2 three Sherman Act Section 2 claims alleging monopolization, three Sherman Act Section 2

 3 claims alleging attempted monopolization, a Sherman Act Section 1 claim alleging unreasonable

 4 restraints of trade, and a claim alleging violation of the Washington Consumer Protection Act

 5 (“CPA”). In short, Plaintiffs claim that Valve’s success in building a popular PC video game

 6 platform and its alleged efforts to give Steam users access to low prices make Valve a

 7 monopolist whose actions should be found illegal.

 8 III.      ARGUMENT
 9
             The arbitration agreement in the SSA was considered by this Court and the Ninth Circuit
10
     in G.G. v. Valve as recently as last year. Both courts held it was enforceable, and both courts
11
     held it required arbitration of claims brought against Valve by Steam-user plaintiffs. The
12
     Individual Plaintiffs here agreed to the SSA’s arbitration agreement, just as the Steam-user
13
     plaintiffs did in G.G. v. Valve. Their agreement to arbitrate is just as enforceable here as the
14
     Steam users’ agreement was in G.G. v. Valve. Accordingly, the Individual Plaintiffs should be
15
     compelled to individually arbitrate all claims, as agreed, and litigation of all claims should be
16
     stayed pending the outcome of arbitration, including those brought by Plaintiff Wolfire Games.
17
            A.       The SSA’s Arbitration Agreement Is Valid and Enforceable, and Requires
18                   Arbitration of the Individual Plaintiffs’ Claims.

19                   1.     This Court and the Ninth Circuit Both Enforced the SSA’s Arbitration
                            Agreement to Require Arbitration of Claims Brought By Steam Users in
20                          Another Recent Putative Class Action.

21           This Court is familiar with the SSA’s arbitration agreement. In G.G. v. Valve, a group of

22 minors who were Steam users and their parents brought a proposed class action against Valve

23 claiming it violated Washington gambling laws and the CPA through certain features and sales

24 on Steam. 2017 WL 1210220, at *2. In granting Valve’s motion to compel arbitration, this

25 Court held:

26

                                                                                      FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                                 1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 8                                                                  SEATTLE, WA 98154
                                                                                                     206.624.3600

     123294342
                 Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 10 of 21




 1                  “The SSA has a binding and conspicuous arbitration agreement in Section 11 . . . .” Id.
 2                   at *1.
 3                  The minor Steam users agreed to the SSA and its arbitration agreement when they
 4                   created Steam accounts, then again every time they made purchases on Steam. Id. at
 5                   *1–2.
 6                  “Plaintiffs’ procedural unconscionability argument is unpersuasive” because the
 7                   arbitration agreement was conspicuous and each party had an opportunity to understand
 8                   its terms. Id. at *3.
 9                  That the arbitration agreement required the plaintiffs to pay the upfront costs of
10                   arbitration, subject to reimbursement, did not make it substantively unconscionable.
11                   Id.
12                  “The arbitration agreement with the minor Plaintiffs is valid.” Id.
13              The parties then individually arbitrated their claims, as agreed, and Valve prevailed in the
14 individual arbitrations. On Plaintiffs’ appeal, the Ninth Circuit last year affirmed the order

15 compelling arbitration of all claims brought by and on behalf of the Steam users who had agreed

16 to the SSA, holding that “[t]he plaintiffs failed to show that the arbitration agreement itself is

17 unenforceable based on waiver, equitable estoppel, or public-policy grounds.” G.G., 799 F.

18 App’x at 558 (internal citations omitted).2

19              As the Ninth Circuit held, the SSA’s arbitration agreement is valid and enforceable
20 against Steam users and purchasers, all of whom have accepted it once or more. The Individual

21 Plaintiffs fall within that group because they allege they “purchased PC Desktop Games through

22 the Steam Store.” Consol. Compl. ¶¶ 25–31. While two of the Individual Plaintiffs, Davis and

23 Marchionda, assert without pleading any supporting facts that they have “not agreed to the Steam

24 Subscriber Agreement,” each admits that she “purchased PC Desktop Games through the Steam

25
     2
         The Ninth Circuit vacated the portion of the Court’s order compelling the parent plaintiffs to arbitrate their own
26 individual claims because the parents—who neither had Steam accounts nor made any purchases on Steam—had not
     agreed to the SSA. G.G., 799 F. App’x at 558.
                                                                                                       FOX ROTHSCHILD LLP
          MOTION TO COMPEL ARBITRATION                                                               1001 FOURTH AVENUE, SUITE 4500
          (2:21-CV-00563-JCC) - 9                                                                                SEATTLE, WA 98154
                                                                                                                      206.624.3600

     123294342
             Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 11 of 21




 1 Store for her minor child.” Id. ¶¶ 27, 30. The Boyd Declaration proves that each time one

 2 purchases a game on Steam—no matter whom it is for—one must agree to the SSA. Boyd Decl.

 3 ¶ 6, Ex. B.

 4           Thus, all of the Individual Plaintiffs agreed to and are bound by the SSA, including its
 5 arbitration agreement, and should be required to individually arbitrate their claims, as agreed.

 6                  2.      Extensive Other Authority Supports Enforcement of the Individual
                            Plaintiffs’ Arbitration Agreement in the SSA.
 7
             Ninth Circuit authority and other decisions from this Court support the conclusion that
 8
     the SSA’s arbitration agreement is just as enforceable against the Individual Plaintiffs here as it
 9
     was in G.G., where this court recognized the strong federal policy favoring arbitration. See 2017
10
     WL 1210220, at *2. The Ninth Circuit has embraced the strong public policy favoring
11
     arbitration by repeatedly enforcing arbitration agreements. See, e.g., Balan v. Tesla, Inc., 840 F.
12
     App’x 303, 305 (9th Cir. Mar. 22, 2021); Mortensen v. Bresnan Commc’ns, LLC, 722 F.3d 1151,
13
     1159–60, 1162 (9th Cir. 2013); Ferguson v. Corinthian Colls., Inc., 733 F.3d 928, 934, 938 (9th
14
     Cir. 2013); Coneff v. AT&T Corp., 673 F.3d 1155, 1160–61 (9th Cir. 2012).
15
            This Court has repeatedly enforced arbitration agreements in consumer contracts. See,
16
     e.g., In re Wyze Data Incident Litig., No. C20-0282-JCC, 2020 WL 6202724, at *4 (W.D. Wash.
17
     Oct. 22, 2020) (Coughenour, J.) (enforcing clickwrap arbitration agreement and compelling
18
     arbitration in putative consumer class action asserting state common law and privacy claims);
19
     Ekin v. Amazon Servs., LLC, 84 F. Supp. 3d 1172, 1174–75, 1178 (W.D. Wash. 2014)
20
     (Coughenour, J.) (compelling arbitration in a putative consumer class action and recognizing
21
     district court’s limited discretion to disregard valid arbitration agreements under AT&T Mobility
22
     and Ninth Circuit law); Coppock v. Citigroup, Inc., No. C11-1984-JCC, 2013 WL 1192632, at
23
     *1, 10 (W.D. Wash. Mar. 22, 2013) (Coughenour, J.) (enforcing arbitration agreement in
24
     putative consumer class action asserting TCPA and FDCPA claims).
25

26

                                                                                      FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                                 1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 10                                                                 SEATTLE, WA 98154
                                                                                                     206.624.3600

     123294342
             Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 12 of 21




 1           This policy in favor of arbitration applies equally to the antitrust claims alleged here. See
 2 Bischoff v. DirecTV, Inc., 180 F. Supp. 2d 1097, 1103, 1115 (C.D. Cal. 2002) (compelling

 3 arbitration of Sherman Act claims and explaining, “[t]he general policy in favor of arbitration

 4 applies equally to antitrust claims”) (citations omitted); accord Simula, Inc. v. Autoliv, Inc., 175

 5 F.3d 716, 723 (9th Cir. 1999). The U.S. Supreme Court’s decision in American Express Co. v.

 6 Italian Colors Restaurant leaves no doubt that an arbitration agreement with a class action

 7 waiver is just as enforceable in an antitrust case as in any other. 570 U.S. 228, 233–34 (2013).

 8          As this Court recognized in G.G., “[t]he FAA requires courts to compel arbitration if (1)
 9 a valid agreement to arbitrate exists, and (2) the dispute falls within the scope of that agreement.”

10 2017 WL 1210220, at *2 (citing Chiron Corp., 207 F.3d at 1130). The Ninth Circuit’s holding

11 in G.G. that a valid arbitration agreement exists between Valve and Steam users satisfies the first

12 requirement for enforcement. Whether this dispute falls within the scope of the SSA’s

13 arbitration agreement (the second requirement) is a question of arbitrability delegated to the

14 arbitrator by the incorporation of the AAA Consumer and Commercial Arbitration Rules into the

15 SSA’s arbitration agreement, as the Ninth Circuit also held in G.G. See 799 F. App’x at 558

16 (Steam users “clearly and unmistakably agreed to arbitrate questions of arbitrability because the

17 arbitration agreement incorporates AAA rules”); see also In re Wyze Data Incident Litig., 2020

18 WL 6202724, at *3 (incorporation of AAA rules delegates issues of arbitrability to arbitrator).

19          When, as here, an arbitration provision satisfies these conditions, the FAA “leaves no
20 place for the exercise of discretion by a district court, but instead mandates that district courts

21 shall direct the parties to proceed to arbitration . . . .” Dean Witter Reynolds, Inc. v. Byrd, 470

22 U.S. 213, 218 (1985) (emphasis in original); see also G.G., 2017 WL 1210220, at *2 (same).

23 Accordingly, the Court should compel individual arbitration of the Individual Plaintiffs’ claims.

24

25

26

                                                                                      FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                                 1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 11                                                                 SEATTLE, WA 98154
                                                                                                     206.624.3600

     123294342
             Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 13 of 21




 1           B.     All Claims Should Be Stayed Pending Arbitration.
 2                  1.      The Individual Plaintiffs’ Claims Should Be Stayed.
 3           Section 3 of the FAA “requires courts to stay litigation of arbitral claims pending
 4 arbitration of those claims in accordance with the terms of the agreement . . . .” AT&T Mobility,

 5 563 U.S. at 344 (internal quotations omitted); see also G.G., 2017 WL 1210220, at *5 (staying

 6 case pending arbitration); Coppock, 2013 WL 1192632, at *10 (same). Accordingly, the Court

 7 should stay the Individual Plaintiffs’ claims against Valve pending arbitration.

 8                  2.      Wolfire Games’ Claims Should Be Stayed Pending Arbitration.
 9           The Court should also stay all proceedings on Wolfire Games’ claims while the
10 Individual Plaintiffs arbitrate their identical claims. All Plaintiffs pled the same claims and

11 damages based on the same facts, and all Plaintiffs seek to represent the same class. Allowing

12 Wolfire Games to proceed with its claims in this Court while the Individual Plaintiffs arbitrate

13 their claims in parallel proceedings would be wasteful and risk conflicting decisions. To

14 eliminate those inefficiencies and risks, and to vindicate the strong policy favoring arbitration,

15 the Court should stay Wolfire Games’ claims pending completion of the arbitrations of the

16 Individual Plaintiffs’ claims.

17           This Court’s inherent authority to manage its docket includes broad discretion to stay
18 litigation of Wolfire Games’ claims pending arbitration of the Individual Plaintiffs’ claims. See

19 Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 20 n.23 (1983) (“In some

20 cases, of course, it may be advisable to stay litigation among the non-arbitrating parties pending

21 the outcome of the arbitration. That decision is one left to the district court (or to the state trial

22 court under applicable state procedural rules) as a matter of its discretion to control its docket.”).

23           Courts routinely exercise their discretion to stay non-arbitrable claims that arise out of the
24 same facts as claims in arbitration or are otherwise intertwined with such claims. As Judge

25 Martinez explained:

26

                                                                                       FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                                  1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 12                                                                  SEATTLE, WA 98154
                                                                                                      206.624.3600

     123294342
             Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 14 of 21




                       In accordance with the FAA policy of staying any litigation that
 1
                       contravenes enforceable arbitration agreements, “if a suit against a
 2                     nonsignatory is based upon the same operative facts and is
                       inherently inseparable from the claims against a signatory, the trial
 3                     court has discretion to grant a stay if the suit would undermine the
                       arbitration proceedings and thwart the federal policy in favor of
 4                     arbitration.”
 5 T-Mobile USA, Inc. v. Montijo, No. C12-1317-RSM, 2012 WL 6194204, at *6 (W.D. Wash.

 6 Dec. 11, 2012) (staying claims of non-signatory to arbitration agreement pending outcome of

 7 arbitration because of overlapping issues and for considerations of judicial economy and

 8 efficiency) (citation omitted); see also Sunlight Prod. Techs. v. MPOWERD, No. CV-15-126-

 9 MWF, 2015 WL 12655479, at *6 (C.D. Cal. Sept. 17, 2015) (staying non-arbitrable claims

10 where “the various claims asserted in both the arbitration and present litigation rely on the same

11 set of core facts”); Bates v. Morgan Stanley Smith Barney LLC, No. CIV.S-09-3049-FCD/GGH,

12 2010 WL 3341819, at *6 (E.D. Cal. Aug. 25, 2010) (judicial economy supported stay of non-

13 arbitrable claims where the outcome of the arbitration could “well impact those claims in this

14 action” and “[a]llowing the two matters to proceed concurrently would unnecessarily risk

15 inconsistent judgments and defeat efficiency”); Bischoff, 180 F. Supp. 2d at 1115 (staying non-

16 arbitrable claims in putative antitrust class action given the “similarity of the issues of law and

17 fact” and the “potential for inconsistent findings absent a stay”).

18           This case is precisely the situation in which the Court should exercise its discretion to
19 stay Wolfire Games’ claims to promote the purposes of the FAA, further judicial economy, and

20 avoid the risk of inconsistent judgments. Specifically:

21              Wolfire Games’ claims rest on the same alleged facts and legal arguments as the
22               claims of the seven Individual Plaintiffs.
23              All eight Plaintiffs assert identical antitrust causes of action alleging that Valve
24               violated Sherman Act Sections 1 and 2, as well as the CPA. Consol. Compl. ¶¶ 317–
25               92.
26

                                                                                        FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                                   1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 13                                                                   SEATTLE, WA 98154
                                                                                                       206.624.3600

     123294342
             Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 15 of 21




 1              All Plaintiffs allege that Valve uses the same techniques to restrain trade, control
 2               prices, and exclude competition. See, e.g., id. ¶¶ 312, 379, 382, 389; see also id.
 3               ¶ 307 (alleging “Plaintiffs and all members of the Class were damaged by the same
 4               wrongful conduct of Valve”).
 5              All Plaintiffs seek to represent the same putative class of persons and entities who
 6               “purchased or sold a PC game on the Steam Store.” Id. ¶ 302. Plaintiffs suggest for
 7               the first time in the Consolidated Complaint that, in the alternative, the single class
 8               they pled could be broken into three subclasses (id. ¶ 303). But the claims in the
 9               Consolidated Complaint are all based on the same facts and liability theories, for all
10               plaintiffs and putative class and subclass members.
11            Plaintiffs allege they are similarly situated to each other and the putative class with
12               respect to important questions of law and fact, such as the definition of the relevant
13               market and Valve’s power and conduct within that market. Id. ¶ 312.
14           Arbitrators hearing the Individual Plaintiffs’ claims will consider and decide all of the
15 underlying questions of liability and damages that Plaintiffs allege are common to the putative

16 class as a whole, including those questions allegedly common to Wolfire Games and the

17 Individual Plaintiffs. See In re Samsung Galaxy Smartphone Mktg. & Sales Practices Litig., 298

18 F. Supp. 3d 1285, 1304 (N.D. Cal. 2018) (“A stay of all claims is particularly warranted in the

19 class-action context because the complaint admits that common questions of fact and law

20 predominate.”); Morales v. Lexxiom, Inc., No. CV-09-6549-SVW-DTBx, 2010 WL 11507515, at

21 *10–11 (C.D. Cal. Jan. 29, 2010) (staying non-arbitrable claims pending arbitration; “Plaintiffs

22 are hoisted by their own petard: because they seek a class action, their First Amended Complaint

23 contains nearly two pages explaining that common issues are predominant in this litigation”).

24           Moreover, all Plaintiffs seek injunctive relief requiring Valve to make substantial changes
25 to its business practices, heightening the risk that each proceeding will impose different

26 standards of conduct on Valve—specifically, (i) the arbitration as to the Individual Plaintiffs

                                                                                       FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                                  1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 14                                                                  SEATTLE, WA 98154
                                                                                                      206.624.3600

     123294342
             Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 16 of 21




 1 (because the SSA permits arbitrators to order injunctive relief only in favor of the party

 2 arbitrating and only to the extent of that party’s individual claim (SSA § 11)), and (ii) the court

 3 proceeding as to “the class and the public,” if Wolfire Games should succeed (Consol. Compl.,

 4 Prayer for Relief ¶ (a)). See In re DirecTV Early Cancellation Fee Mktg. & Sales Practices

 5 Litig., No. MDL 09-2093-AG-ANx, 2010 WL 11469932, at *2 (C.D. Cal. Nov. 15, 2010)

 6 (noting heightened risk of inconsistent determinations if injunctive relief claims proceeded

 7 pending arbitration); see also Consol. Compl. ¶ 313 (alleging that “the prosecution of separate

 8 actions by individual Class Members would create a risk of inconsistent or varying adjudications,

 9 establishing incompatible standards of conduct for Defendant”).

10           Importantly, Valve would be substantially prejudiced by going forward simultaneously in
11 arbitrations and in court, but Wolfire Games would be prejudiced, if at all, to a far lesser degree

12 by a stay of its claims while identical claims are being arbitrated. “When considering whether to

13 stay an action, the Court must weigh ‘the possible damage which may result from the granting of

14 a stay, the hardship or inequity which a party may suffer in being required to go forward, and the

15 orderly course of justice measured in terms of the simplifying or complicating of issues, proof,

16 and questions of law which could be expected to result from a stay.’” Babare v. Sigue Corp.,

17 No. C20-0894-JCC, 2020 WL 8617424, at *1 (W.D. Wash. Sept. 30, 2020) (quoting CMAX, Inc.

18 v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)). Wolfire Games does not allege any ongoing harm

19 and “a delay in collecting potential damages is not a particularly severe hardship.” Id. at *2. In

20 contrast, requiring Valve to go forward simultaneously in both arbitration and in court would

21 cause significant hardship by creating significant duplication of work—and thereby multiplying

22 costs and business distraction—as well as creating a significant risk of inconsistent results, as

23 discussed above. A stay of all claims, including those asserted by Wolfire Games, is warranted

24 on these facts. See, e.g., Naini v. King Co. Pub. Hosp. Dist. No. 2, No. C19-0886-JCC, 2020 WL

25 468910, at *2–3 (W.D. Wash. Jan. 29, 2020) (applying CMAX factors and staying litigation

26 pending completion of hospital hearing process when factual issues likely to arise in litigation

                                                                                     FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                                1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 15                                                                SEATTLE, WA 98154
                                                                                                    206.624.3600

     123294342
             Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 17 of 21




 1 “will also be discussed and debated” during hearing process, even though defendants were

 2 unlikely to suffer hardship without a stay and plaintiff claimed prejudice from delay in

 3 completing hearing process and recovering damages).

 4           Judge Burgess stayed litigation of non-arbitrable claims under similar circumstances in
 5 Ballard v. Corinthian Colleges, Inc., No. C06-5256-FDB, 2006 WL 2380668 (W.D. Wash. Aug.

 6 16, 2006), where a group of students sued a for-profit college. Several students had signed

 7 enrollment agreements containing an arbitration clause, while others had not. Id. at *1. The

 8 court enforced the arbitration agreements against students who signed them (id.), and held the

 9 claims of the non-signatory students should be stayed pending those arbitrations because those

10 claims depended on the same facts and were inherently inseparable from the arbitrable claims:

11                  [T]he claims asserted in the complaint are brought by Plaintiffs
                    jointly and are grounded in identical facts and legal theories.
12                  Simultaneous prosecution of the claims in arbitration and this
                    litigation would clearly be a waste of judicial resources. In addition,
13                  given the interdependence of the claims, simultaneous litigation of
                    such claims in separate forums would likely lead to a duplication of
14                  effort, as well as the risk of inconsistent decisions and inefficiencies.
                    Although Plaintiffs briefly assert that there is no appropriate reason
15                  to stay these proceedings, the Court is convinced otherwise. Further,
                    the Court finds imposition of a stay will present no significant
16                  [pre]judice to Plaintiffs.
17 Id. at *2.

18           This Court reached a similar conclusion in Boeing Co. v. Agricultural Insurance Co., No.
19 C05-021C, 2005 WL 2276770 (W.D. Wash. Sept. 29, 2005), and stayed claims brought by non-

20 signatories to an arbitration agreement. Id. at *5–7. As this Court stated, “the Court’s primary

21 concern is to avoid proceeding in a way that renders the arbitration between Boeing and Federal

22 ‘redundant and meaningless; in effect, thwarting the federal policy in favor of arbitration.’” Id.

23 at *5 (quoting Harvey v. Joyce, 199 F.3d 790, 796 (5th Cir. 2000)). Because the facts and issues

24 overlapped between the arbitrable claims and those not subject to arbitration, and to avoid the

25 result of “the Court first compelling arbitration of a dispute, and then adjudicating that same

26

                                                                                        FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                                   1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 16                                                                   SEATTLE, WA 98154
                                                                                                       206.624.3600

     123294342
             Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 18 of 21




 1 dispute,” this Court stayed the non-arbitrated claims to promote the “same interests” as

 2 compelling arbitration. Id. at *6.

 3           The same reasoning and analysis apply equally here to claims brought by Wolfire Games.
 4 Accordingly, the Court should exercise its discretion to stay the claims of Wolfire Games in

 5 order to promote judicial efficiency, avoid the risk of inconsistent judgments, and avoid

 6 rendering the arbitrations between Valve and the Individual Plaintiffs “redundant and

 7 meaningless . . . [thus] thwarting the federal policy in favor of arbitration.” Id. at *5 (quoting

 8 Harvey, 199 F.3d at 795).

 9 IV.      CONCLUSION
10           For the foregoing reasons, Valve respectfully requests that the Court (1) compel the
11 Individual Plaintiffs to arbitrate their claims against Valve individually, and (2) stay all claims of

12 all Plaintiffs, including Plaintiff Wolfire Games, pending the outcome of arbitration of the

13 Individual Plaintiffs’ claims.

14

15

16

17

18

19

20

21

22

23

24

25

26

                                                                                      FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                                 1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 17                                                                 SEATTLE, WA 98154
                                                                                                     206.624.3600

     123294342
             Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 19 of 21




 1           DATED this 23rd day of June, 2021.
 2                                                FOX ROTHSCHILD LLP
 3

 4                                                s/ Gavin W. Skok
                                                  Gavin W. Skok, WSBA #29766
 5                                                Laura P. Hansen, WSBA #48669
                                                  1001 Fourth Avenue, Suite 4500
 6                                                Seattle, WA 98154
                                                  Telephone:    206.624.3600
 7                                                Facsimile:    206.389.1708
 8                                                E-mail:       gskok@foxrothschild.com
                                                                lhansen@foxrothschild.com
 9

10                                                MONTGOMERY McCRACKEN WALKER &
                                                  RHOADS LLP
11

12

13                                                s/ Charles B. Casper
                                                  Charles B. Casper, admitted pro hac vice
14                                                1735 Market Street, 21st Floor
                                                  Philadelphia, PA 19103
15
                                                  Telephone:     215.772.1500
16                                                Email:         ccasper@mmwr.com

17
                                                  FOX ROTHSCHILD LLP
18

19                                                s/ Kristen W. Broz
                                                  Kristen W. Broz, admitted pro hac vice
20                                                2020 K Street, N.W., Suite 500
21                                                Washington, DC 20006
                                                  Telephone:     202.431.3100
22                                                E-mail:        kbroz@foxrothschild.com

23                                                Attorneys for Defendant
24

25

26

                                                                                  FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                             1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 18                                                             SEATTLE, WA 98154
                                                                                                 206.624.3600

     123294342
             Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 20 of 21




 1                                    CERTIFICATE OF SERVICE
 2           I certify that I am a secretary at the law firm of Fox Rothschild LLP in Seattle,
 3 Washington. I am a U.S. citizen over the age of eighteen years and not a party to the within

 4 cause. On the date shown below, I caused to be served a true and correct copy of the foregoing

 5 on counsel of record for all other parties to this action as indicated below:

 6
                                                Service List
 7

 8   Alicia Cobb                                                   Via US Mail
     QUINN EMANUEL URQUHART & SULLIVAN LLP                         Via Messenger
 9   1109 First Avenue, Suite 210                                  Via CM/ECF / Email
10   Seattle, WA 98101                                             Via over-night delivery
     Ph. 206-905-7000
11   Fax 206-905-7100
     Email: aliciacobb@quinnemanuel.com
12
     A. Owen Glist
13   Ankur Kapoor
14   Jeffrey I. Shinder
     CONSTANTINE CANNON LLP
15   335 Madison Ave., 9th Floor
     New York, NY 10017
16   Ph. 212-350-2776
     Fax 212-350-2701
17
     Email: oglist@constantinecannon.com
18   akapoor@constantinecannon.com
     jshinder@constantinecannon.com
19
     Adam Wolfson
20   QUINN EMANUEL URQUHART & SULLIVAN LLP
     865 S. Figueroa St., 10th Floor
21
     Los Angeles, CA 90017
22   Ph. 213-443-3000
     Email: adamwolfson@quinnemanuel.com
23
     Charles Stevens
24   QUINN EMANUEL URQUHART & SULLIVAN LLP
     50 California St., 22nd Floor
25
     San Francisco, CA 94111
26   Ph. 415-875-6600
     Email: charliestevens@quinnemanuel.com
                                                                                      FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                                 1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 19                                                                 SEATTLE, WA 98154
                                                                                                     206.624.3600

     123294342
             Case 2:21-cv-00563-JCC Document 35 Filed 06/23/21 Page 21 of 21




 1
     David Golden
 2   CONSTANTINE CANNON LLP
     1001 Pennsylvania Ave., 22nd Floor
 3   Washington, DC 20004
     Ph. 202-204-4527
 4   Email: dgolden@constantinecannon.com
 5
     David Du LeRay
 6   Steig David Olson
     Shane Seppinni
 7   QUINN EMANUEL URQYHART & SULLIVAN
     51 Madison Ave., 22nd Floor
 8   New York, NY 10010
 9   Ph. 212-849-7630
     Email: davidleray@quinnemanuel.com
10   steigolson@quinnemanuel.com
     shaneseppinni@quinnemanuel.com
11
     Kenneth J. Rubin
12   Timothy B. McGranor
13   Kara M. Mundy
     VORYS SATER SEYMOUR & PEASE
14   52 E. Gay St.
     PO Box 1008
15   Columbus, OH 43215
     Ph. 614-464-6400
16   Email: kjrubin@vorys.com
17   tbmcgranor@vorys.com
     kmmundy@vorys.com
18
     Attorneys for Plaintiffs
19

20
             I declare under penalty of perjury under the laws of the State of Washington that the
21
     foregoing is true and correct.
22
             EXECUTED this 23rd day of June, 2021, in Seattle, Washington.
23

24

25
                                                          Courtney R. Brooks
26

                                                                                    FOX ROTHSCHILD LLP
       MOTION TO COMPEL ARBITRATION                                               1001 FOURTH AVENUE, SUITE 4500
       (2:21-CV-00563-JCC) - 20                                                               SEATTLE, WA 98154
                                                                                                   206.624.3600

     123294342
